JOHNSON, Judge.
This is an appeal from a final judgment dismissing the second amended complaint, with prejudice.
The appellant filed its complaint in an action for damages for breach of a tenancy at will against the appellee, who was the alleged owner of the fee title of the property which was the subject of the tenancy at will. The trial court granted defendant’s motion to dismiss. We do not know the grounds of the motion to dismiss because the record on appeal does not include said motion. The complaint was amended and defendant again filed motion to dismiss, which was granted, with the added provision that plaintiff would be permitted to file a second amended complaint, but that if this second amended complaint fails to state a cause of action, no further amendments would be allowed. The second amended complaint was also dismissed, but with prejudice. Hence this appeal.
From a reading of the three complaints, it is apparent that the first amended complaint was mixed up as to what each party was to do and so failed to state a cause of action. In the second amended complaint, the trial court corrected by pen, the misplacing between plaintiff and defendant, but still dismissed the complaint for failure to state a cause of action.
We must agree with the trial court. If the appellant' had alleged in either of its complaints as many facts as it did in its brief, it probably would have had a good *531complaint. The allegations of the second amended complaint, taken as a whole, do not allege enough factual circumstances to constitute, even if taken to be true, a recoverable cause of action.
,, . . . J , , For these reasons, the judgment appealed from is affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.